        Case 4:20-po-05029-JTJ Document 10 Filed 08/19/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-20-5029-GF-JTJ
                                           VIOLATION:
              Plaintiff,                   7353135
                                           Location Code: M13
       vs.
                                           ORDER
  GEORGE S. SHELLEY,

              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $150 fine and $30 processing fee for violation 7353135 (for a total of $180), and

for good cause shown, IT IS ORDERED that the $180 fine paid by the defendant

is accepted as a full adjudication of violation 7353135.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

September 17, 2020, is VACATED.

      DATED this 19th day of August, 2020.
